                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR118-037

TRAVIS ANDREW WATTON




               ORDER ON MOTION FOR LEAVE OF ABSENCE


      Robert T. Homlar having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Robert T. Homlar be granted leave of

absence for the following periods: March 11, 2019 through March 18, 2019; April

8, 2019 through April 15, 2019; April 29, 2019 through May 10, 2019; May

24, 2019; May 29, 2019 through June 10, 2019; Jime 24, 2019 through July

1, 2019; July 5, 2019; August 7, 2019; August 30, 2019; September 2, 2019;

September 20,2019; October 14, 2019 through October 15, 2019; November

8, 2019; November 25, 2019 through November 29, 2019; December 20,

2019 through January 7,2020;January 20,2020; February 14,2020
through February l8,2020; March 13, 2020; April 6,2020 through April 13,
2020; May 22,2020; and May 25,2020.

     This        of March, 2019.




                                                   lEF JUDGE
                                   UNITED STATES DISTRICT COURT
                                   OUTHERN DISTRICT OF GEORGIA
